Martin, J.
delivered the opinion of the court. The appellant, plaintiff below, avers a continuance was improperly denied her.
Her affidavit stated that the counsel, whom she had employed, is absent, attending to public business as a senator, and is in possession of her papers: That she was not apprized of his intended absence early enough to send for these papers, which are necessary to her in the case—or to employ or instruct other counsel if she were able, which she is not. The affidavit had the ordinary conclusion.
The court was of opinion the counsel was bound to send the papers to the plaintiff, whose duty it was to procure other counsel.
We think the court erred. The counsel was absent on the public service, in such case it would be hard to compel suitors to be at the expense of feeing other counsel, which often, as the party swears in the present case, would not be in the client’s power.
It is therefore ordered, adjudged and de*594creed, that the judgment be annulled, avoided and reversed; the verdict be set aside, and the case remanded for a new trial: the appellee _ 1 r paying costs in this court.
Hiriart, for plaintiff—Cuvillier, for defendant.